     Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HERTZ GLOBAL HOLDINGS, INC.,
                                                                Case No.: 1:19-cv-06957
                              Plaintiff
                                                                ECF CASE
                        - against –

NATIONAL UNION FIRE INSURANCE                                 AMENDED COMPLAINT
COMPANY OF PITTSBURGH, and U.S.
SPECIALTY INSURANCE COMPANY,
                                                             DEMAND FOR JURY TRIAL
                              Defendants.




       Plaintiff, by its attorneys, alleges the following:


                          NATURE OF THE CASE

         1.      Hertz Global Holdings, Inc. (herein, “Hertz”), brings this action against

National Union Fire Insurance Company of Pittsburgh, Pa. (herein, “National Union”)

and U.S. Specialty Insurance Company (herein, “U.S. Specialty,” and together with

National Union, the “Insurers” or “Defendants”) following their wrongful refusal to

honor, respectively, an Executive and Organization Liability Insurance Policy (the

“Primary Policy”) issued by National Union, and an excess insurance policy (the “Excess

Policy”) issued by U.S. Specialty, the two policies collectively referred to as the

“Policies”). The matters for which Hertz has sought, and been refused, payment under

the Policies, include legal fees and expenses previously incurred in connection with an

investigation by the U.S. Securities and Exchange Commission (herein, the “SEC”)

regarding Hertz’s financial statements for the years 2011, 2012 and 2013 and has now

been settled as against the company. Hertz hereby also seeks (i) declaratory relief as


                                              1
     Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 2 of 14




to future expenses to be incurred in connection with the continuing SEC investigation

involving former senior executives which, upon information and belief, include, at a

minimum, xxxxxxxxxxxxxxxxxxxxxxxxxxx, who are insureds under the Policies and on

whose behalf Hertz has paid, and continues to pay, legal fees and expenses, (ii)

declaratory relief concerning a payment made to the SEC in connection with a consent

order finding violations of the federal securities laws, and (iii) damages, recoverable by

law for the Insurers’ bad faith denial of the requested coverage under the Policies.


                                       PARTIES

         2.     Plaintiff Hertz is a Delaware corporation with its principal place of

 business at 8501 Williams Road, Estero, Florida.

         3.      Upon information and belief, Defendant National Union is an insurance

 company organized under the laws of Pennsylvania with its principal place of business

 in New York, New York at 175 Water Street.

        4.      Upon information and belief, Defendant U.S. Specialty is a Texas

 Corporation engaged in the insurance business, with its principal place of business in

 Houston, Texas, which is duly licensed by the New York State Department of

 Financial Services of the State of New York to transact insurance business in the State

 of New York, and regularly conducts business in New York in this District.


                             JURISDICTION AND VENUE

        5.      The Court has jurisdiction over the claim asserted herein pursuant

 to 28 U.S.C. § 1332 because complete diversity exists between Plaintiff and

 Defendants and the amount in controversy exceeds $75,000, exclusive of interest and



                                             2
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 3 of 14




costs.

         6.    This Court has jurisdiction over Defendants because, inter alia, National

Union has its principal place of business in New York, and U.S. Specialty regularly

conducts business in the State of New York.

         7.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1),

because Defendants either actually reside in this District, or are deemed to do so (per

28 U.S.C. § 1391(d), as a result of sufficient contacts with this District). Alternatively,

in the event that U.S. Specialty’s contacts with this District were not deemed sufficient

under 28 U.S.C. § 1391(d), then venue would still be proper pursuant to 28 U.S.C. §

1391(b)(3) (based on Defendant National Union’s residing in this District).


                            MATERIAL FACTS

         8.    On or about November 16, 2013, National Union issued to Hertz the

Primary Policy, bearing number 01-592-47-41 (the “Primary Policy”), in the amount

of $15 million, subject to a (self-insured) retention of $5 million and a sublimit for

“Cost of Investigation” coverage of $2 million. The Primary Policy is a “claims made”

policy which has been renewed and remains in force and effect on the date hereof.

         9.    On or about November 16, 2013, U.S. Specialty issued the Excess

Policy, bearing number 24-MGU-13-A30654, which provides an additional (second)

$15 million layer of insurance coverage for claims made and paid under the National

Union Primary Policy (after National Union’s $15 million coverage has been

exhausted). The Excess Policy is also a “claims made” policy which generally follows

the terms of the Primary Policy, to wit, a follow form policy, and has been renewed and

remains in force and effect on the date hereof.


                                            3
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 4 of 14




         10.     In connection with the matters that are the subject of this action, all

conditions to filing this lawsuit have been satisfied. Specifically, any requirement

under the Policies for alternative dispute resolution has been satisfied, as a mediation

was conducted in March of 2019 which addressed all of the matters that are the subject

of this lawsuit (and which resulted in a bad faith final offer from Defendants with

respect to all issues and claims in this action).


         Fees and other Costs Previously Incurred per the SEC Investigation

         11.   On or about July 10, 2014, Hertz provided Insurers notice of an inquiry by

the SEC relating to Hertz’s financial statements for the years 2011, 2012 and 2013.

         12.   On or about July 28, 2014, National Union acknowledged receipt of the

July 10, 2014 notice and stated, inter alia, as follows:

         “ . . . . the SEC Inquiry is made solely to the Company. As such, it
         is not a Claim or a Securities Claim. Therefore, the fees and
         expenses incurred responding to those matters do not qualify as
         Defense Costs and will not be credited towards the Retention.”

         13.   By letter of January 8, 2015, U.S. Specialty, via its “Claims

Administrator,” effectively adopted National Union’s denial of coverage, as alleged

in Paragraph 12, above.

         14.    On September 8, 2014, the SEC issued an “ORDER DIRECTING

PRIVATE INVESTIGATION AND DESIGNATING OFFICERS TO TAKE

TESTIMONY in “the Matter of Hertz Global Holdings, Inc.” (the “Order”). That

Order specifically stated that the SEC has “information that tends to show” multiple

possible violations by Hertz of various provisions of the federal securities laws and

rules.   (A true and accurate copy of the Order is attached as Exhibit A to, and

incorporated by reference in, this Amended Complaint.)


                                              4
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 5 of 14




       15.    The effect of the SEC’s Order was that if Hertz and witnesses did not

accede to the SEC’s demands, including extensive document requests and a plethora of

interviews of various witnesses and others, including Hertz executives and accountants,

the SEC would have exacted compliance with subpoenas authorized by the Order.

       16.    Pursuant to the Order, the SEC has issued one or more subpoenas to

witnesses who have declined voluntary requests for information and/or testimony in

connection with the investigation.

       17.    Hertz was required to expend millions of dollars in its defense of the

interviews and related SEC demands, including paying the fees and costs of

employees, former employees, including former senior executives, at least two of

whom remain under investigation, accountants, and consultants, all of whom retained

separate counsel.

       18.    During discussions with Hertz, the SEC made clear that Hertz would be

subject to a Wells notice and enforcement action for violations of U.S. securities laws.

Ultimately, a settlement was proposed which would require the payment of

$16,000,000 pursuant to a consent order finding violations of the federal securities

laws (the “Consent Order”), and that would also preclude Hertz from seeking

reimbursement from the Insurers.

       19.    The Consent Order, however, does not preclude an acknowledgment of

coverage for either the fees and expenses incurred in defense of the SEC formal

investigation, or the negotiation of that order. (A true and accurate copy of the Consent

Order is attached as Exhibit B to, and incorporated by reference in, this Amended

Complaint.)




                                           5
     Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 6 of 14




        20.    As the Insurers knew at the time, but for the settlement, the SEC would

have filed a Wells notice, followed by the filing in court of a complaint for violations

of the federal securities laws, which would seek, inter alia, penalties far exceeding the

amount of the settlement.

        21.    As a result of the Order the SEC issued in 2014 and subsequent events,

as detailed above, the SEC investigation and other governmental investigations

constituted administrative or regulatory proceedings under the Policies requiring

coverage by the Insurers.

        22.   In or about October 2018, Hertz met with representatives of National Union

to discuss the status of the SEC investigation, a possible settlement with the SEC,

and reimbursement of the substantial amounts paid by Hertz in defense of the SEC

investigation. Also in attendance were representatives of Hertz’s insurance broker.

Representatives for Hertz advocated its position that defense fees and costs, as well as

any penalty, were covered. Nevertheless, National Union subsequently reaffirmed its

“no coverage” position for both defense fees and costs and for any penalty imposed by

the SEC, a position concurred in by U.S. Specialty.

        23.   By reason of the Insurers’ position, Hertz found itself in an untenable

position, because if Hertz did not settle with the SEC, it could face the prospect of a

penalty imposed by the Court after an unsuccessful trial of a securities fraud

enforcement action – which penalty could well exceed the $16 million the SEC was

apparently willing to settle for at that time.

        24.   When Hertz received no written definitive response from National Union,

Hertz sent each Defendant, on December 10, 2018, a letter which stated, inter alia, that




                                                 6
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 7 of 14




the July 28, 2014 denial of coverage (on the purported ground that “the SEC Inquiry is

made solely to the Company” and “[a]s such, it is not a Claim or a Securities Claim”)

was wrongful and inconsistent with the terms of the Policies, inasmuch as the definition

of a “Securities Claim” acknowledges that “[n]otwithstanding the foregoing, the term

‘Securities Claim’ shall include an administrative or regulatory proceeding against an

Organization” – which is what the SEC investigation comprised.

       25.   By letters of December 13 and 17, 2018, National Union and U.S.

Specialty, respectively, again denied coverage for Hertz’s SEC fees and defense costs –

not on their prior stated basis that the definition of a Securities Claim does not include a

claim against “the Company,” but contending instead that the SEC investigation did not

constitute an “administrative proceeding.”

       26.   The Insurers’ argument, as stated above, was disingenuous and not made in

good faith, because, as they know, even in a so-called “informal” SEC “inquiry,” the

failure to cooperate and affirmatively respond to the SEC’s requests will be met by the

issuance of subpoenas, pursuant to a formal order. In short, the Insurers, looking for

new ways to deny coverage, concocted a bogus distinction between an “administrative

or regulatory proceeding” (which they do not deny is covered under the Policies) and

the SEC’s four-year investigation of Hertz.

       27.   Moreover, any claim by the Insurers that they should have been kept

expressly informed by Hertz of developments in the SEC investigation, notwithstanding

their flat out denial of coverage, and notwithstanding that they were well aware of the

SEC’s investigation through public filings and their knowledge of related parallel class

derivative action for which the Insurers acknowledged coverage, would be disingenuous




                                              7
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 8 of 14




and another manifestation of bad faith.

       28.    In view of their prior position, the Insurers are estopped from asserting as

a defense to coverage that the SEC investigation was not an administrative or regulatory

proceeding, and their attempt to do so is a manifestation of bad faith.

       29.   From 2014 to December 31, 2018 Hertz expended in excess of $23,000,000

in attorneys’ fees and expenses on its own behalf and on the attorneys’ fees and

expenses on behalf of current and former officers, agents, employees, and consultants in

connection with the SEC and other governmental investigations.


       Future Fees and other Costs to be Incurred per the SEC Investigation

       30.     And, the amount spent in connection with such investigations will

continue as, upon information and belief, the SEC is continuing to proceed with its

investigation against one or more former officers of Hertz, including but not limited to

xxxxxxxxxxxxxxxxxxxxxxxxxxxxxx, whose respective counsel continues to forward

invoices to Hertz for payment in connection with that investigation.

       31.   The insurers also refuse to acknowledge coverage for any such additional

amounts to be expended by Hertz in the future, which refusal presents a definite and

concrete, and otherwise judiciable, controversy.

       The SEC Settlement/Penalty

       32.     In connection with the SEC investigation, on December 31, 2018 Hertz

entered into a settlement agreement with the SEC, which provided for a penalty to be

paid in the amount of $16 million as a result of the SEC’s Consent Order finding

violations of the federal securities laws, which Hertz paid.

       33.     Although Hertz’s settlement agreement with the SEC (currently)



                                             8
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 9 of 14




prohibits Hertz from recovering from its insurance carriers the $16 million Hertz paid,

National Union and U.S. Specialty – neither of which is a party to that settlement

agreement or a third-party beneficiary of it, or negotiated it, or otherwise has any

standing to enforce any such restriction – are nonetheless required to acknowledge

coverage of the $16 million penalty.

       34.     In January 2019, Hertz requested from National Union and U.S.

Specialty confirmation of coverage under the Policy for the $16 million settlement

amount Hertz paid.

       35.     Both Insurers again declined to acknowledge coverage, wrongly

contending that civil penalties are excluded from the definition of “Loss” under the

Policies, and that New York and New Jersey law preclude insurance coverage for

penalties – when in fact they knew that Plaintiff is entitled under the Policies to invoke

Delaware law, Hertz’s state of incorporation, which does permit coverage for such

penalties.

       36.     Nor could the Insurers now contend in good faith that the $16 million

does not arise from a “Securities Claim,” as they know that had Hertz refused to pay it,

the result would have been a lawsuit by the SEC, and penalties sought for more than

$16 million, each of which indisputably would be covered under the Policies.

       37.     The insurers’ refusal to now acknowledge coverage for the $16 million

Hertz paid represents a definite and concrete, and otherwise judiciable, controversy. A

justiciable case or controversy also exists as a result of Defendants’ denial of coverage,

not only for the $16 million Hertz paid by the SEC, but due to their effective denial of

coverage for any penalty that might be imposed by a court in a civil enforcement action




                                            9
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 10 of 14




that would have resulted but for that payment. Thus, that bad-faith denial of any

coverage caused Hertz to enter into the Consent Order with the SEC, rather than risk the

potentially catastrophic adverse financial consequences of an SEC enforcement action.


                        AS AND FOR THE FIRST CAUSE OF ACTION

                          (Breach of Contract by National Union
                      Concerning the SEC Investigation Defense Costs)

       38.      Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set

forth herein.

       39.      The Primary Policy constitutes a valid and binding contract between

Plaintiff and National Union, and imposes a duty on National Union pay or reimburse

Hertz for the attorneys’ fees and expenses incurred in defense of the SEC investigation.

       40.      Plaintiff has timely paid all premiums required under the Primary Policy,

and has otherwise fully performed under that contract.

       41.      National Union has breached its obligations under the Primary Policy by

refusing to reimburse Hertz thereunder for that portion of the defense fees and costs

(amounting to over $23 million) within the available policy limit, which were incurred

and paid in defending Hertz against, and otherwise responding to the SEC investigation.


                    AS AND FOR THE SECOND CAUSE OF ACTION

                           (Breach of Contract by U.S. Specialty
                      Concerning the SEC Investigation Defense Costs)

       42.      Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set

forth herein.

       43.      The Excess Policy constitutes a valid and binding contract between



                                           10
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 11 of 14




Plaintiff and U.S. Specialty, and it imposes a duty on U.S. Specialty to pay or reimburse

Hertz for the attorneys’ fees and expenses incurred in defense of the SEC investigation.

       44.      Plaintiff has timely paid all premiums required under the Excess Policy,

and has otherwise fully performed under that contract.

       45.      U.S. Specialty has breached its obligations under the Excess Policy by

refusing to reimburse Hertz thereunder for any portion of the defense fees and costs

(amounting to over $23 million) which were incurred and paid in defending Hertz

against, and otherwise responding to the SEC investigation.

       46.      Plaintiff has been damaged by U.S. Specialty’s breach in the amount of

such defense fees and costs in excess of the available limit of the Primary Policy.


                     AS AND FOR THE THIRD CAUSE OF ACTION

        (Declaratory Judgment concerning the SEC Settlement Amount/Penalty
   and Continuing SEC Investigation of Former Officers of Hertz and Affiliates)

       47.      Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set

forth herein.

       48.      As described above, Defendants’ conduct concerning the $16 million

penalty Hertz paid to the SEC, raises an actual and justiciable controversy, which

entitles Plaintiff to a declaration that it is entitled to indemnification from Defendants

under the Policies concerning that paid liability, if and when a claim for such amounts

is properly submitted to Insurers.

       49.      Upon information and belief, the SEC is continuing to proceed with its

investigation of one or more former officers of Hertz, including but not limited to xxxx

xxxxxxxxxxxxxxxxxxxxxx, and so Defendants are required to reimburse Hertz not just



                                            11
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 12 of 14




for any invoices it has already received and paid as part of the over-$23 million amount

for which coverage from the Insurers has already been sought, but also for any future

invoices received from counsel for those former officers in connection with those

investigations.

       50.        As alleged above, the March 2019 mediation effectively covered not

just the prior amounts paid by Hertz, but also such amounts to be paid in the future, and

it was unsuccessful in resolving this dispute.

       51.      As such, the continuing SEC investigation raises actual and justiciable

controversies, which entitle Plaintiff to a declaration that it is entitled to indemnification

from Defendants under the Policies concerning those paid and continuing liabilities.


                      AS AND FOR THE FOURTH CAUSE OF ACTION

                                 (Bad Faith Denial of Coverage)

       52.        Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set

forth herein.

       53.        As described above, Defendants’ have refused to reimburse Hertz for

amounts already paid, or to be paid in the future, to its former officers’ counsel, and

refused to acknowledge coverage of the $16 million penalty Hertz paid to the SEC.

       54.        Defendants’ refusals to provide the requested coverage were not fairly

debatable, and otherwise constitute denials of insurance coverage made in bad faith, as

they know, among other things, that coverage of amounts expended by Hertz’s current

and/or former employees and others on their own counsel in connection with the

governmental investigations is actually required by the Policies. Moreover, Defendants’

refusal to acknowledge coverage of the settlement penalty, or any penalty imposed by a



                                             12
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 13 of 14




Court in the event of no settlement, improperly forced Hertz to give up its defense of the

SEC’s allegations that Hertz had violated the federal securities laws.

       55.      As a result of Defendants’ bad faith denials of coverage, Hertz is entitled

to all damages recoverable under law, including without limitation, attorneys fees.


       WHEREFORE, Plaintiff prays for judgment in its favor and against Defendants,

as follows:

       i.       Judgment for Plaintiff against Defendants (on the first and second causes

of action) for amounts paid by Hertz in connection with the subject investigations, up to

the remaining dollar coverage limits of the Policies;

       ii.      Declaratory Judgment declaring Plaintiff’s right to coverage under the

Policies for the $16 million amount paid to the SEC;

       iii.     Declaratory Judgment declaring Plaintiff’s right to future reimbursement

of legal fees and costs incurred in connection with the continuing SEC investigation of

former officers of Hertz and affiliates;

       iv.      Judgment for Plaintiff against Defendants on its fourth cause of action,

and awarding Hertz damages, including without limitation, attorneys fees; and

       v. All other, further and different relief as the Court deems just and proper.




                                            13
    Case 1:19-cv-06957-AJN Document 29 Filed 12/02/19 Page 14 of 14




Dated: December 2, 2019

                                  LAW OFFICES OF HERBERT BEIGEL

                                   By: /s/ Herbert Beigel
                                   5641 N. Chieftan Trail
                                   Tucson, AZ 85750
                                   520-825-1995
                                   hbeigel@me.com

                                       -and-

                                   LAW OFFICE OF ROBERT R. VIDUCICH
                                   Robert R. Viducich
                                   40 Wall Street, 28th Floor
                                   New York, New York 10005
                                   Tel: (212) 400-7135
                                   rviducich@rrvlaw.com




                                  14
